NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                    SUPERIOR COURT OF NEW JERSEY
                                                    APPELLATE DIVISION
                                                    DOCKET NO. A-1568-19

BOARD OF EDUCATION OF
THE TOWNSHIP OF BRICK
(OCEAN COUNTY), BOARD OF
EDUCATION OF THE
TOWNSHIP OF JACKSON
(OCEAN COUNTY), BOARD OF
EDUCATION OF THE
MANALAPAN-ENGLISHTOWN
REGIONAL SCHOOL DISTRICT
(MONMOUTH COUNTY),
BOARD OF EDUCATION OF
THE TOMS RIVER REGIONAL
SCHOOL DISTRICT (OCEAN
COUNTY), BOARD OF
EDUCATION OF THE
TOWNSHIP OF LACEY
(OCEAN COUNTY), BOARD OF
EDUCATION OF THE FREEHOLD
REGIONAL HIGH SCHOOL
DISTRICT (MONMOUTH
COUNTY), BOARD OF
EDUCATION OF THE TOWNSHIP
OF WEYMOUTH (ATLANTIC
COUNTY), BOARD OF
EDUCATION OF THE TOWNSHIP
OF OCEAN (MONMOUTH
COUNTY), TOWNSHIP OF BRICK
(OCEAN COUNTY), TOWNSHIP
OF TOMS RIVER (OCEAN
COUNTY), BOROUGH OF SOUTH
TOMS RIVER (OCEAN COUNTY),
BOROUGH OF BEACHWOOD
(OCEAN COUNTY), BOROUGH
OF PINE BEACH (OCEAN
COUNTY), and STEPHANIE
WOHLRAB, an individual taxpayer
of Brick Township,

     Petitioners-Appellants,

v.

LAMONT REPOLLET,
Commissioner, New Jersey
Department of Education, and
ELIZABETH MAHER MUOIO,
New Jersey State Treasurer,

     Respondents-Respondents.
______________________________

           Submitted March 8, 2021 – Decided September 1, 2021

           Before Judges Currier and DeAlmeida.

           On appeal from the New Jersey Commissioner of
           Education, Docket No. 19-1/19.

           Weiner Law Group, LLP, attorneys for appellants
           (Mark A. Tabakin and Stephen J. Edelstein, on the
           briefs).

           Gurbir S. Grewal, Attorney General, attorney for the
           respondents (Sookie Bae, Assistant Attorney General,
           of counsel; Christopher Weber and Amna T. Toor,
           Deputy Attorneys General, on the brief).


                                                                  A-1568-19
                                    2
PER CURIAM

      Petitioners, six boards of education, five municipalities, and one taxpayer ,

appeal from the October 31, 2019 final agency decision of respondent

Commissioner (Commissioner), Department of Education (DOE), dismissing

their challenge to the statutory allocation of State aid for education for fiscal

year (FY) 2019 for failure to state a claim upon which relief can be granted. We

affirm.

                                        I.

      In January 2008, the Legislature enacted the School Funding Reform Act

of 2008 (SFRA), N.J.S.A. 18A:7F-43 to -70. Enactment of SFRA followed

decades of litigation over school funding. Abbott v. Burke, 199 N.J. 140 (2009)

(Abbott XX). The statute is intended to fulfill the State Constitution's mandate

that the Legislature provide for the maintenance and support of a thorough and

efficient system of free public schools for children between the ages of five and

eighteen years. Id. at 144, 147-48; N.J.S.A. 18A:7F-44; see also N.J. Const. art.

VIII, § 4, ¶ 1 (Thorough and Efficient Clause). The SFRA created a "clear,

unitary, enforceable statutory formula to govern appropriations for education

. . . ." N.J.S.A. 18A:7F-44(g).




                                                                             A-1568-19
                                        3
      SFRA established a structure for public school funding through which

school districts fund their budgets using a combination of local property taxes

and State aid.1 Ibid. The core of the formula is the "adequacy budget," which

is designed to support the majority of educational resources needed by children

in each district. N.J.S.A. 18A:7F-51. The adequacy budget is an estimate of

what it costs each district to provide the "comprehensive curriculum standards"

(CCCS) to each student according to the district's enrollment and student

characteristics. The adequacy budget is calculated on a per-pupil base cost that

reflects the costs of educating an elementary school student with no special

needs, with weighted adjustments to reflect the additional costs of educating

middle school students, high school students, at-risk and limited English

proficiency students, and students requiring special education. Abbott XX, 199

N.J. at 153. The DOE uses the adequacy budget in its formula for determining

the amount of each district's State aid. See N.J.S.A. 18A:7F-51 and -53.

      A primary distinction between the SFRA and older school funding

formulae is that "virtually all aid under the new formula is wealth-equalized."



1
  The SFRA provides for several categories of State aid. See, e.g., N.J.S.A.
18A:7F-52, -54 to -58 (providing equalization, preschool, special education,
security, transportation, and adjustment aid). "State aid" is a term that
encompasses each of these categories.
                                                                           A-1568-19
                                       4
Abbott v Burke, 196 N.J. 544, 556 (2008) (Abbott XIX). This means that while

the SFRA allocates State aid to school districts, the statute "requir[es] certain

levels of funding at the local level." Abbott XX, 199 N.J. at 152. As a result,

"[e]ach district contributes to its adequacy budget an amount that is based on its

ability to raise local revenue." Abbott XIX, 196 N.J. at 556-57.

      This local portion, commonly known as the "local fair share" or "LFS," is

calculated by "indexing the district's property wealth and aggregate income

using statewide multipliers." Id. at 557; see also N.J.S.A. 18A:7F-52(a). Each

district "must provide the lesser of either its LFS, as calculated using SFRA's

formula, or the local share it raised in the previous year[,]" often referred to as

the "required local share." Abbott XX, 199 N.J. at 155; N.J.S.A. 18A:7F-5(b).

This is the district's minimum contribution to its annual budget.

      Once the adequacy budget and LFS are calculated, DOE computes the

allocation of "equalization aid" for each district. Equalization aid is a category

of State aid to each district for general fund expenses to support the district in

meeting the cost of CCCS. N.J.S.A. 18A:7F-53. Equalization aid is calculated

by subtracting the district's LFS from its adequacy budget, provided that

equalization aid shall not be less than zero. Ibid. The SFRA also contained a




                                                                             A-1568-19
                                        5
State aid growth limit, which capped the total percentage increase in State aid

that a district could receive from year to year.

      The SFRA's formula reflects the legislative intention that relatively

wealthier municipalities will contribute proportionally more on a local level to

their districts' budgets than poorer municipalities, thus enabling the State to

allocate school aid more equitably to needier districts. See N.J.S.A. 18A:7F-

44(d). The Supreme Court found the SFRA to be constitutional shortly after its

enactment. Abbott XX, 199 N.J. at 175.

      In 2011, the Court revisited the SFRA due to funding shortages. Abbott

v. Burke, 206 N.J. 332, 370 (2011). Although the Court disapproved of the

Legislature's failure to fully fund the SFRA formula as to Abbott districts, it

otherwise reaffirmed the constitutionality of SFRA as to all other districts, even

though the State aid for those districts due under the SFRA formula was not

fully funded. Id. at 369-70.

      In 2017, the Legislature took steps to address growing imbalances created

by districts that were levying local property taxes well below their respective

LFS. On July 24, 2018, the Legislature amended the SFRA with the passage of

L. 2018, c. 67 (Chapter 67), which amended the formula to calculate the required

local share. Pursuant to Chapter 67, in school years 2019-2020 through 2024-


                                                                            A-1568-19
                                         6
2025, certain districts that receive decreased State aid because of changes in the

required local share are required to increase their tax levy by two percent over

the prior year. L. 2018, c. 67, § 2; N.J.S.A. 18A:7F-5(d). As a result, certain

districts are required to contribute more to fund schools through their local

levies. To make up for the anticipated reduction in State aid, Chapter 67

provided districts with new tools to raise revenue.

      All State aid must be approved through legislative appropriation. The

New Jersey Constitution requires an annual balanced budget. N.J. Const. art.

VIII, § 2, ¶ 2. The State operates on an FY that begins on July 1 and ends on

June 30. Each year in February or March, the Governor presents a budget

message to the Legislature in which he or she presents the balances of State

funds on hand, the administration's revenue projections for the upcoming FY,

and proposed spending for the upcoming FY. N.J.S.A. 52:27B-20. Proposed

spending on School aid is included in the Governor's budget message. Although

the Governor has the statutory authority to propose a budget, the power to

appropriate State funds is vested exclusively in the Legislature through

enactment of an Appropriation Act. See N.J. Const. art. VIII, § 2, ¶ 2.

      Within two days of the Governor's budget message, the Commissioner

must notify each school district of the amount of State aid proposed by the


                                                                            A-1568-19
                                        7
Governor for the district for the upcoming FY. N.J.S.A. 18A:7F-5. This is

known as an "aid notice." However, because all appropriations are subject to

legislative approval, no allocation of State aid is certain until the annual

Appropriations Act is enacted.

      Chapter 67 was enacted shortly after the start of FY 2019 and the

enactment of the Appropriations Act and a supplemental Appropriations Act for

that FY. To address funding inequities in the short term and to transition to

Chapter 67 funding, the Legislature included provisions in the FY 2019

Appropriations Act that modified the Governor's budget message for FY 2019

with respect to State aid. See L. 2018, c. 53 (Appropriations Act) (Chapter 53);

L. 2018, c. 54 (Supplementary Appropriations Act) (Chapter 54). In short, these

acts provide that if a district's prior year State aid was less than its uncapped aid,

that district received an increase in State aid for FY 2019; and, if a district's

prior year State aid was more than its uncapped aid, that district saw a decrease

in State aid for FY 2019. Chapter 67 follows a similar formula by defining a

"[S]tate aid differential," which is a measure of the extent to which a district is

overfunded and underfunded. The State aid differential is used to calculate gains

and losses in State aid for the district.




                                                                                A-1568-19
                                            8
      Chapter 53 and 54 also require that "[a]ny reduction in State aid pursuant

to this provision shall first be deducted from the amount of adjustment aid in the

school district's March 2018 aid notice . . . ."     L. 2018, c. 53 and c. 54.

Essentially, more than a decade after SFRA's enactment, the Legislature began

phasing out the "transitional assistance" that it had provided in the form of

adjustment aid.    For FY 2019, the Commissioner distributed State aid in

accordance with the mandates in Chapters 53, 54 and 67.

      On January 22, 2019, petitioners Brick Township Board of Education,

Jackson Township Board of Education, Manalapan-Englishtown Regional

Board of Education, Toms River Regional Board of Education, Lacey Township

Board of Education, Freehold Regional High School District Board of

Education, Brick Township, Toms River Township, South Toms River

Township, Beachwood Borough, Pine Beach Borough, and Stephanie A.

Wohlrab, who is a Brick Township taxpayer, parent of a student in the Brick

Township Public Schools, and President of the Brick Township Board of

Education (collectively Petitioners), filed a petition of appeal with the DOE. 2



2
  Weymouth Township Board of Education and Township of Ocean Board of
Education joined the petition, but withdrew as petitioners prior to issuance of
the Commissioner's final decision. The petitioners also named State Treasurer
Elizabeth Maher Muoio as a respondent.
                                                                            A-1568-19
                                        9
The district petitioners are not Abbott districts. Petitioners alleged that SFRA,

as amended by Chapter 67, is not equitable, predictable, or constitutional, both

facially and as applied, and that their respective school districts are underfunded

for FY 2019 and beyond, depriving them of due process and equal protection.

      Petitioners also alleged they are treated unfairly in the SFRA and Chapter

67 because municipalities that have awarded tax abatements, in particular

payments-in-lieu-of-taxes (PILOT) agreements, have artificially deflated local

fair shares under the statutory formula. This is so, according to petitioners,

because PILOT agreements do not generate income for school districts and

properties subject to those agreements are not included in the calculation of a

municipality's ratable property base.        They alleged that the exclusion of

properties subject to PILOT agreements in other municipalities in the funding

formula has an impact on petitioners because their local fair shares are

determined not only on their aggregate income and equalized property value,

but also their wealth relative to the wealth of other districts in the State.

      In addition, relying on the differences between the amount of State aid for

their districts proposed in the Governor's FY 2019 budget message and the

amount of State aid their districts received after enactment of Chapters 53, 54,

and 67, petitioners argued that State aid was not allocated in accordance with


                                                                                A-1568-19
                                        10
the SFRA, as it was approved by the Supreme Court. They alleged they are

underfunded, which caused them to raise local property taxes and pay more than

one hundred percent of their "proper" LFS. Petitioners also alleged that the

underfunding has and will continue to cause them, in an effort to not unduly

burden taxpayers, to cut programs, institute budgetary restrictions, and/or spend

down their fund balances.

      Petitioners sought declaratory determinations that: (1) the "methodology"

to determine State aid used by the Commissioner must be modified for the 2019-

2020 school year and beyond to comply with the State Constitution and existing

law; (2) the State Treasurer must provide the Commissioner with sufficient

funds to allocate State aid to petitioners to comply with the State Constitution

and existing law; and (3) the taxpayers in the petitioners' districts are paying

more than their fair or lawful share of property taxes for school district use.

      Petitioners also sought an order directing: (1) the Commissioner to

reallocate State aid to petitioners at their pre-Chapter 67 levels so that they

receive an equal, equitable, and predictable amount of State aid and are not

underfunded; (2) the State Treasurer to allocate to the Commissioner an amount

adequate and sufficient to comply with such an order; and (3) the Commissioner

to "retain jurisdiction and oversight over this matter to ensure" that the


                                                                             A-1568-19
                                       11
declarations and orders sought by petitioners are carried out on an ongoing basis.

Finally, petitioners sought the appointment of a monitor to assist with oversight

of implementation of the orders requested, as well as attorney's fees and costs.

      The Commissioner transmitted the petition to the Office of Administrative

Law (OAL) as a contested case. Shortly thereafter, the Commissioner and the

State Treasurer moved to dismiss the petition for failure to state a claim upon

which relief can be granted pursuant to N.J.A.C. 6A:3-1.5(g) and -1.10.

      On August 1, 2019, Administrative Law Judge Ellen S. Bass issued an

initial decision and recommendation granting respondents' motion to dismiss the

petition. ALJ Bass began her analysis by finding that the petition is properly

viewed as one complaining of an alleged unfair local tax burden from

implementation of SFRA and Chapter 67 for FY 2019 and not a petition alleging

the deprivation of a thorough and efficient system of public education in

petitioners' school districts. The ALJ characterized petitioners' claims as an

argument that the Thorough and Efficient Clause requires they receive School

aid at the level provided in the SFRA prior to enactment of Chapter 67.

      Relying on our holding in Stubaus v. Whitman, 339 N.J. Super. 38, 48, 56

(App. Div. 2001), ALJ Bass concluded that the municipality petitioners lacked

standing to assert their claims. The ALJ concluded that "[t]he claim that the


                                                                            A-1568-19
                                       12
amendments to the SFRA unfairly burden taxpayers in their communities can be

brought only by those taxpayers."        In addition, she concluded that "any

allegations that the SFRA amendments deprive the children in their communities

of" a thorough and efficient education "belongs to those taxpayers and their

children, and not to the municipalities in which those children reside." The ALJ

also found that municipalities "lack the legal capacity to challenge State action

based on equal protection grounds."

      ALJ Bass also concluded that the school district petitioners lacked

standing to vindicate the rights of taxpayers or to assert equal protection claims.

The ALJ noted that "[b]ecause school districts are creatures of the State, no

school district can be the subject of discriminatory practice by the State." The

ALJ noted that the petitioners are not Abbott districts and do not allege a claim

that their level of State aid for FY 2019 prevents them from meeting their

constitutional obligation to provide a thorough and efficient education to their

students. The programmatic and staffing reductions alleged by petitioners, the

ALJ found, even if taken as true, do not amount to allegations of a constitutional

dimension.

      The ALJ also concluded that allegations of inequitable local taxation

among school districts cannot form the basis of a viable constitutional claim


                                                                             A-1568-19
                                       13
under the Thorough and Efficient Clause. See Stubaus, 339 N.J. Super. at 52-

57. ALJ Bass noted that the Supreme Court "rejected the argument that the

[Thorough and Efficient Clause] mandates statewide equity of tax burdens and

[has] interpreted [the Clause] to ensure equal educational opportunity, but not

taxpayer equality." Id. at 53 (citing Robinson v. Cahill, 62 N.J. 473, 512-13

(1973) (Robinson I)). The ALJ relied on the Court's holding that while the State

is obligated to provide public school children an equal educational opportunity,

it can meet that burden "by financing education either on a statewide basis with

funds provided by the State, or, in whole or in part, by delegating the fiscal

obligations to local taxation." See Robinson v. Cahill, 69 N.J. 133, 142 (1975)

(Robinson II).

      The ALJ also found that the holding in Camden v. Byrne, 82 N.J. 133

(1980), precluded the school districts' claims that they are entitled to the amount

of State aid proposed in the Governor's budget message for FY 2019, but not

appropriated by the Legislature.

      With respect to Wohlrab, the ALJ found that although she had standing to

allege claims of unfair taxation and the denial of a thorough and efficient

education for her children, she failed to do so. This is so, the ALJ found,

because Supreme Court precedents allow the Legislature to allocate the financial


                                                                             A-1568-19
                                       14
burden for financing public schools to local entities and do require that the

burden must be equal among school districts and because the Brick Township

Board of Education does not allege it is unable to meet its constitutional

obligation to provide a thorough and efficient education to its students.

      Finally, the ALJ concluded that Wohlrab did not allege a viable equal

protection claim because, as we noted in Stubaus, the Court has rejected

application of an equal protection analysis to Thorough and Efficient Clause

claims. See Stubaus, 339 N.J. Super. at 57 (citing Robinson I). The ALJ noted

the Court's caution against "the monumental governmental upheaval that would

result if the equal protection doctrine were held applicable to the financing of

education . . . ." Abbott v. Burke, 119 N.J. 287, 390 (1990) (Abbott II).

      Petitioners filed exceptions from the ALJ's initial decision and

recommendation with the Commissioner.

      On October 31, 2019, the Commissioner issued a final decision adopting

the ALJ's initial decision and recommendation "for the reasons thoroughly

analyzed and discussed" by ALJ Bass. The Commissioner determined that a full

hearing was unnecessary because he concurred with the ALJ's determinations

regarding standing and her conclusion "that the petition does not properly allege

a claim that the SFRA as amended denied students in the petitioning districts


                                                                            A-1568-19
                                      15
access to" a thorough and efficient public education, and that petitioners did not

raise "a viable claim that their State aid was underfunded" for FY 2019. Finally,

the Commissioner agreed with the ALJ's equal protection analysis and her

conclusion that Wohlrab failed to allege any viable claims.

      This appeal follows. Petitioners raise the following arguments.

            POINT I

            THE COMMISSIONER OF EDUCATION'S FINAL
            DECISION IS ENTITLED TO NO DEFERENCE
            UPON APPELLATE REVIEW AND MUST BE
            OVERTURNED.

            POINT II

            THE RESPONDENTS FAILED TO MEET THEIR
            HEAVY BURDEN ON A MOTION TO DISMISS
            AND,  THUS,   THE  COMMISSIONER   OF
            EDUCATION'S FINAL DECISION MUST BE
            OVERTURNED.

            POINT III

            THE APPELLATE DIVISION SHOULD APPLY
            UNDISPUTED    FACTS   AND     RESULTING
            CONCLUSIONS OF LAW AS TO THE SUBSTANCE
            OF THE PETITION OF APPEAL AND FASHION
            APPROPRIATE RELIEF, OR, ALTERNATIVELY,
            REMAND THE MATTER TO THE OFFICE OF
            ADMINISTRATIVE   LAW    FOR     FURTHER
            DISCOVERY AND, ULTIMATELY, A PLENARY
            HEARING ON THE MERITS OF APPELLANT[S']
            PETITION.


                                                                            A-1568-19
                                       16
                                          II.

      A "strong presumption of reasonableness attaches to the actions of the

administrative agencies." In re Carroll, 339 N.J. Super. 429, 437 (App. Div.

2001) (quoting In re Vey, 272 N.J. Super. 199, 205 (App. Div. 1993)). The

scope of our review of a final decision of an administrative agency is limited

and we will not reverse such a decision unless it is "arbitrary, capricious, or

unreasonable, or . . . not supported by substantial credible evidence in the record

as a whole." In re Stallworth, 208 N.J. 182, 194 (2011) (citing Henry v. Rahway

State Prison, 81 N.J. 571, 579-80 (1980)). When making that determination, we

consider:

             (1) whether the agency's action violates express or
             implied legislative policies, that is, did the agency
             follow the law; (2) whether the record contains
             substantial evidence to support the findings on which
             the agency based its action; and (3) whether in applying
             the legislative policies to the facts, the agency clearly
             erred in reaching a conclusion that could not reasonably
             have been made on a showing of the relevant factors.

             [Ibid. (quoting In re Carter, 191 N.J. 474, 482-83
             (2007)).]

      We are, however, "in no way bound by the agency's interpretation of a

statute or its determination of a strictly legal issue . . . ." Carter, 191 N.J. at 483

(quoting Mayflower Sec. Co. v. Bureau of Sec., 64 N.J. 85, 93 (1973)). We will,


                                                                                A-1568-19
                                         17
however, generally "afford substantial deference to an agency's interpretation of

a statute that the agency is charged with enforcing." Patel v. N.J. Motor Vehicle

Comm'n, 200 N.J. 413, 420 (2009) (quoting Richardson v. Bd. of Trs., 192 N.J.

189, 196 (2007)).

      The standards governing the grant or denial of a motion to dismiss for

failure to state a claim in the administrative context are identical to those

governing a similar motion in the Superior Court. Compare N.J.A.C. 6A:3-1.10

with Rule 4:6-2(e); see also Sloan ex rel. Sloan v. Klagholtz, 342 N.J. Super.

385, 393-94 (App. Div. 2001). When reviewing a motion to dismiss pursuant to

Rule 4:6-2(e), the inquiry is "limited to examining the legal sufficiency of the

facts alleged on the face of the complaint." Printing Mart-Morristown v. Sharp

Elec. Corp., 116 N.J. 739, 746 (1989). A reviewing court must "search[] the

complaint in depth and with liberality to ascertain whether the fundament of a

cause of action may be gleaned even from an obscure statement of claim . . . ."

Ibid. (internal quotation omitted). A complaint will not be dismissed if a cause

of action is suggested by the facts alleged. Ibid.

      Although this standard is a "generous one" for a plaintiff, a pleading will

be dismissed if it states no basis for relief and discovery would not provide one.

Green v. Morgan Props., 215 N.J. 431, 451 (2013); Rezem Family Assocs., L.P.


                                                                            A-1568-19
                                       18
v. Borough of Millstone, 423 N.J. Super. 103, 113 (App. Div. 2011). A party

cannot satisfy its obligations to identify a cognizable claim with con clusory or

vague allegations. Delbridge v. Office of the Public Defender, 238 N.J. Super.

288, 314 (Law Div. 1989). While a complaint is entitled to a liberal reading, it

must allege facts that give rise to a legal cause of action; mere conclusion cannot

suffice. Pressler & Verniero, Current N.J. Court Rules, cmt. 1 on R. 4:5-2

(2020) (citing Glass v. Suburban Restoration Co., 317 N.J. Super. 574, 582

(App. Div. 1998)). "We review a grant of a motion to dismiss a complaint for

failure to state a cause of action de novo, applying the same standard under Rule

4:6-2(e) that governed the motion court." Wreden v. Twp. of Lafayette, 436

N.J. Super. 117, 124 (App. Div. 2014).

      We begin with the Commissioner's decision with respect to the "threshold

justiciability determination of whether" petitioners have standing, i.e., a

sufficient interest in the matter so as to allow them "to initiate and maintain an

action." Spinnaker Condo. Corp. v. Zoning Bd. of Sea Isle City, 357 N.J. Super.

105, 110 (App. Div. 2003). Standing requires a plaintiff to have: (1) "a sufficient

stake in the outcome of the litigation[;]" (2) "a real adverseness with respect to

the subject matter[;]" and (3) "a substantial likelihood . . . [of] suffer[ing] harm

in the event of an unfavorable decision." In re Camden Cty., 170 N.J. 439, 449


                                                                              A-1568-19
                                        19
(2002). We generally apply a "generous view" of standing. In re State Contract

A71188, 422 N.J. Super. 275, 289 (App. Div. 2011).

      We agree with the Commissioner's determination that our holding in

Stubaus precludes the municipality petitioners from alleging claims based on an

alleged unfair tax burden and any alleged educational deficiency caused by a

lack of State aid.    In Stubaus, a number of taxpayers and school districts

challenged the public school funding system in place at that time. We affirmed

the trial court's dismissal of the complaint with prejudice, relying on the holding

in Robinson I that the Thorough and Efficient Clause is not intended to ensure

statewide equity among taxpayers.         339 N.J. Super. at 53-56.      It is the

Legislature's prerogative to allocate among its political subdivisions the

financial responsibility for funding public education. See Robinson II, 69 N.J.

at 142. In addition, claims of educational deficiencies or inadequacies belong

to school districts, parents, or students, not municipalities. 3


3
  For the same reasons, we agree with the Commissioner's determination that
petitioners cannot allege a valid claim that they are entitled to the level of
funding proposed in the Governor's budget message for FY 2019, absent an
appropriation enacted by the Legislature. It is well established that the
Legislature has the sole power and responsibility to raise revenue and
appropriate funds for the operation of our State government. N.J. Const. art.
VIII, §2, ¶2; see Byrne, 82 N.J. at 149 (1980) ("There can be no redress in the
courts to overcome either the Legislature's action or refusal to take action


                                                                             A-1568-19
                                        20
      We are not convinced by the municipality petitioners' attempts to

distinguish their claims from those raised in Stubaus. Although petitioners

allege that the level of State aid they received for FY 2019 has caused, or

threatens to cause, them to reduce staff and programming, the basis of their

claims is that these cuts are, in part, the product of petitioners' decision not to

overly burden their taxpayers by raising additional local revenue to support

schools.

      In addition, we agree with the Commissioner that it is well established

that the municipality petitioners and the school district petitioners lack standing

to raise equal protection claims against the State. Stubaus, 339 N.J. Super. at

48 (citing City of Newark v. New Jersey, 262 U.S. 192, 196 (1921); McKenney

v. Byrne, 82 N.J. 304, 315 n.4 (1980)).

      We agree with the Commissioner's conclusion that the district petitioners

have standing to raise claims of educational inadequacy and inequality and that

Wohlrab has standing to allege that her children are being denied a thorough and

efficient education. However, as the Commissioner concluded, an indulgent




pursuant to its constitutional power over state appropriations"). The prohibition
on the expenditure of State funds without legislative authorization is "the center
beam of the State's fiscal structure." Id. at 146.
                                                                             A-1568-19
                                       21
review of the petition does not reveal allegations of such claims upon which

relief can be granted.

      While a thorough and efficient education is a "continually changing

concept," it is student-focused, and establishing a constitutional deprivation

requires a demonstration that a district's students' educational opportunities are

so deficient as to jeopardize their futures. Abbott II, 119 N.J. at 303. To plead

a valid deprivation of a thorough and efficient education, a petitioner must allege

facts that students in the district are not being "equip[ped] for [their] role[s] as

citizen[s] and competitor[s] in the labor market . . . ." Id. at 313 (citing Robinson

I, 62 N.J. at 515).

      Having reviewed the petition, we agree with the conclusion of the ALJ,

adopted by the Commissioner, that "the petitioning Boards do not aver with any

specificity that they will be unable to raise the local taxes needed to deliver" a

thorough and efficient education to their students. While petitioners allege that

in some instances districts would be unable to raise local property taxes because

of the State-imposed cap on property tax increases, they do not allege how the

cap would directly impact the named parties or affect the delivery of essential

educational programming. Petitioners allege programming and staff cuts made,

or contemplated for future years, as a result of decreased State aid and


                                                                              A-1568-19
                                        22
petitioners' decision not to overburden taxpayers by raising additional local

revenue for education. Petitioners do not allege deprivations in their educational

programs of a constitutional dimension. 4

      At base, petitioners assert their disagreement with the amount of State aid

appropriated to them by the Legislature for FY 2019 and the amounts of State

aid they expect to receive in future years to the extent that the Legislature

continues to appropriate State aid in accordance with the SFRA, as amended by

Chapter 67. Because they have not alleged a viable constitutional claim under

the Thorough and Efficient Clause, petitioners' disagreement with the

Legislature's appropriations must be addressed to the elected branches of

government, which have the sole authority to determine how to appropriate State

funds, in the absence of a constitutional mandate.




4
  We agree with the Commissioner's conclusion that while Wohlrab has standing
to allege claims of unfair taxation and equal protection violations, those claims
are precluded by well-established precedents. See Robinson II, 69 N.J. at 142
(1975) (holding that the Legislature may delegate the fiscal obligations to fund
schools to local governments); Stubaus, 339 N.J. Super. at 53 (holding that
Constitution does not guarantee taxpayers in various districts bear the burden of
financing education equally); Abbott II, 119 N.J. at 390 (holding that an equal
protection analysis is inapplicable to funding claims under the Thorough and
Efficient Clause).
                                                                            A-1568-19
                                       23
      To the extent we have not specifically addressed any of petitioners'

remaining arguments, we conclude they lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                    A-1568-19
                                      24